Citation Nr: 0811272	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for disabilities of the 
left and right eyes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1981 
through July 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


REMAND

The veteran contends that he has experienced blurred and 
double vision since a surgery that reportedly occurred in 
service in July 2001.  He asserts that his physician informed 
him that blurred and double vision could be side effects of 
the surgery and would disappear in 6 months; however, the 
veteran reports that during the past three years the 
occurrences of his blurred and double vision have increased 
significantly.  

The service medical records reveal that abnormal ocular 
motility was noted on the veteran's February 1981 entrance 
examination, which contains a finding of esotropia in the 
left eye, and the report of medical history noted a history 
of eye surgery in 1963, 1966, possibly in 1972, and 1976.  
Further, an August 1982 examination also noted an eye 
operation in childhood for being cross-eyed, and a July 1991 
report of medical history noted surgical correction of 
strabismus at 18 months, 5 years, 12 years and 16 years old.  
In addition, the record includes documentation of two in-
service eye surgeries, specifically, an operation report 
dated in October 1996 which noted that a left medial rectus 
recission was performed, and a May 2000 document by J.B., 
M.D. noted that the veteran was status post four previous 
strabismus surgeries, the last one being two years ago.  
Dr. B. recommended a recess/resect procedure on the right eye 
with bilateral inferior oblique recession.

As noted in the July 2006 Remand, the record contains an 
October 2002 medical opinion from a VA examiner, who found 
that "[i]t is the opinion of this examiner that the 
veteran's eye condition is not aggravated by the service. Eye 
condition is a normal progression of the defects."  Because 
this opinion was unaccompanied by any explanation as to 
rationale and, in fact, constitute the entire report from the 
VA exam in October 2002, the Board found that further 
development was necessary.  Specifically, the Board found 
that another medical opinion must be obtained.  The remand 
order specifically stated that the examiner should provide a 
complete rationale for any opinion given, and should 
reconcile the opinion with the other medical evidence of 
record, including the October 2002 VA medical opinion which 
stated that the veteran's eye condition was a normal 
progression of the defects, and was not aggravated by 
service.

An additional VA eye examination was conducted in January 
2007, at which point the examiner diagnosed the veteran with 
esotropia, intermittent, noting that esotropia was diagnosed 
soon after birth, and opined that he could not resolve the 
issue without resorting to mere speculation.  Although the 
examiner provided the veteran with what appeared to be a 
thorough examination regarding his current eye disability, 
and the opinion included a section regarding the pertinent 
history of the veteran's disability, the examiner did not 
provide a rationale for the conclusion that he could not 
resolve the issue without resorting to speculation.  
Furthermore, the examiner did not discuss the October 2002 VA 
medical opinion as directed by the July 2006 remand order.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Given those pronouncements, and the fact 
that significant development sought by the Board on the issue 
on appeal has not been completed, another remand is now 
required.  38 C.F.R. § 19.9 (2007).

The Board notes that, following the July 2006 Remand, the 
veteran submitted an August 2006 medical opinion from A.R., 
M.D., stating that the veteran did have diplopia which was 
more likely than not related to the previous surgery in July 
2001.  Dr. R. noted that double vision can occur following 
strabismus surgery in an adult, and noted that the veteran 
did not report double vision prior to the strabismus surgery 
in July 2001, and noted that the comment of his physician 
that double vision would "go away" gave credence to the new 
onset of double vision following that surgery.  Dr. R. stated 
that the history and facts made it overwhelmingly likely that 
his double vision was related to the surgery in July 2001, 
although he noted that clearly the veteran had strabismus 
prior to that time but had no complaints of double vision.  
Dr. R. also opined that he did not believe that the veteran's 
blurred vision was related to the strabismus surgery but 
rather to LASIK surgery and mild complications related to 
that surgery.  

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded in the past.  However, in light of the 
VA examiners' failure to provide any rationale or discussion 
supporting their conclusion, in contrast to Dr. R's opinion, 
the Board believes that further development is necessary to 
ensure that a full and adequate VA opinion has been 
conducted.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  A physician with appropriate 
expertise, in this case an 
Ophthalmologist, should review the claims 
file, and render a nexus opinion 
regarding the medical probability that 
the veteran's currently diagnosed eye 
disabilities, including esotropia, (which 
includes symptoms of diplopia (double 
vision) and blurred vision), was made 
worse by any documented in-service eye 
surgery.  The examiner should address 
whether the in-service eye surgeries 
aggravated the veteran's congenital eye 
disability, including whether the in-
service surgeries led to the onset of 
symptoms related to his disability that 
had not been previously experienced by 
the veteran.  The examiner should provide 
a complete rationale for any opinion 
provided, and reconcile the conflicting 
medical opinions of record, specifically 
the October 2002 VA medical opinion, the 
August 2006 opinion of the private 
physician, and the January 2007 VA 
medical opinion.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

(The AOJ should make sure that the 
medical opinion complies with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to military 
service.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



                
_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



